Smith, C. J.,
(after stating the facts). While the instructions asked were not given, in very words, all that is material to the defence contained in them are embodied in the charge. For the Court told the jury, that “ if Joab Outland put William Mann in possession, telling him that it should be a home to him, as testified to by the witnesses, and further, if the plaintiff complied with the provisions of the trust deed, the defendant would be deemed, in law, the tenant of the plaintiff and estopped from disputing his title.” So the defence was distinctly put to the jury, and the appellant has no cause of complaint.
There is no error, and the judgment is affirmed.
No error. Affirmed.